Berry, J.
The plaintiff is a judgment creditor of Charles Eeich. Prior to the recovery of the judgment, and while the *98demand upon which the same was based was due and owing to the plaintiff, said Charles procured to be conveyed to the defendant, his wife, a tract of land for which he paid sixteen hundred dollars in cash, the remainder of the purchase-money, to wit, five hundred dollars, being secured by a mortgage upon the land purchased.
The complaint alleges that, for a period long prior to the conveyance above mentioned, Charles Eeieh was and ever since has been insolvent; that he has no property subject to execution, and that the conveyance was procured to be made as aforesaid, with intent to defraud creditors; and upon this ground the plaintiff asks that the land may be subjected to sale to satisfy her judgment. The allegations of insolvency, want of property, and fraud, are .denied in the answer, and found by the court below to be “not true.” In effect, then, the court finds that for a long time prior to the conveyance and the recovery of the judgment, and ever since, the judgment debtor has been solvent; that he has property subject to execution, and that the conveyance in question was not procured to be made with intent to defraud creditors. This is the end of the case. The plaintiff bases her right to the relief prayed for upon Gen. St. c. 48, §§ 7, 8, which in effect provide that when a grant is made to one person for a valuable consideration paid by another, a trust.shall result in favor of the creditors of the person paying the consideration, unless the prima facie presumed fraudulent intent is disproved. In the case before us, the court having found that the conveyance in question was made without fraudulent intent, no trust results in favor of the plaintiff creditor.
It is proper to add that the findings as to solvency and property subject to execution have been referred to, because, as findings upon issues made in the pleadings, they are not inconsistent with the finding as to the absence of fraudulent intent, but rather go to support it.
Order affirmed.